                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ROBERT BARROCA,                               Case No. 19-cv-00699-MMC
                                                       Plaintiff,                      ORDER VACATING HEARING ON
                                  8
                                                                                       DEFENDANT'S SECOND MOTION TO
                                                v.                                     TRANSFER VENUE; CONTINUING
                                  9
                                                                                       INITIAL CASE MANAGEMENT
                                  10     UNITED STATES OF AMERICA,                     CONFERENCE
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is defendant's "Second Motion to Transfer Venue Pursuant to 28
                                  14
                                       U.S.C. § 1404(a)," filed August 27, 2019. Plaintiff has filed opposition, to which
                                  15
                                       defendant has replied. Having read and considered the papers filed in support of and in
                                  16
                                       opposition to the motion, the Court deems the matter appropriate for determination on the
                                  17
                                       parties’ respective written submissions, and hereby VACATES the hearing scheduled for
                                  18
                                       October 4, 2019.
                                  19
                                              In light of the pendency of said motion, the initial Case Management Conference,
                                  20
                                       currently scheduled for October 18, 2019, is hereby CONTINUED to December 13, 2019.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: September 27, 2019
                                  24                                                           MAXINE M. CHESNEY
                                                                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
